Case: 17-13526   Date Filed: 04/02/2018   Page: 1 of 11


                                                                     [PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13526
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:16-cv-14162-RLR


JAMES P. CROCKER,

                                                           Plaintiff – Appellee,

                                  versus

DEPUTY SHERIFF STEVEN ERIC BEATTY,
Martin County Sheriff’s Office,
in his individual capacity,

                                                        Defendant – Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2018)

Before TJOFLAT, JILL PRYOR, and FAY, Circuit Judges.

PER CURIAM:
             Case: 17-13526     Date Filed: 04/02/2018   Page: 2 of 11


      Steven Beatty, a deputy in the Martin County (Florida) Sheriff’s Office,

appeals the District Court’s denial of his motion for summary judgment as to one

claim in James Crocker’s complaint against him. Crocker brought suit under 42

U.S.C. § 1983, asserting that his Fourth Amendment rights were violated when

Beatty seized his iPhone after Crocker took photos and videos of a car accident

crash scene from an interstate grass median (the phone seizure claim). The District

Court determined that this seizure constituted a Fourth Amendment violation and

that Beatty was not entitled to qualified immunity; thus, the claim survived

summary judgment. After thorough review, we affirm.

                                         I.

      In this review of the District Court’s ruling on Beatty’s summary judgment

motion, we accept Crocker’s version of the facts as true and draw all reasonable

inferences in the light most favorable to him as the non-movant. Singletary v.

Vargas, 804 F.3d 1174, 1176 n.2 (11th Cir. 2015). On the afternoon of May 20,

2012, Crocker was driving northbound on Interstate 95 in Martin County, Florida

when he observed an overturned SUV in the interstate median that had recently

been involved in an accident. Crocker pulled over on the left shoulder and ran

toward the SUV. About fifteen other motorists also stopped to assist. Soon after, a

road ranger arrived and assured the bystanders that emergency personnel were




                                         2
               Case: 17-13526        Date Filed: 04/02/2018      Page: 3 of 11


nearby. Upon their arrival, Crocker stepped away to make room, but he remained

in the interstate median about fifty feet from the SUV.

        Crocker noticed some of the other bystanders were taking photographs and

videos of the crash scene with their cell phones. Crocker took out his own cell

phone, an iPhone, and proceeded to take photos and videos of the scene. He

captured images of empty beer bottles, the overturned vehicle, and firemen, but no

images of any persons involved in the accident. About thirty seconds after Crocker

had started using his iPhone camera, Beatty walked over toward him, reached out

from behind him without warning or explanation,1 and took the iPhone out of his

hand.

        Beatty asked Crocker why he was on the scene. Crocker explained that he

stopped to assist before first responders had arrived. Beatty told Crocker to leave.

Crocker agreed to do so, but said that he needed his iPhone back. Beatty replied

that the photographs and videos on the iPhone were evidence of the state, and

Crocker would need to drive to the nearest weigh station 2 to wait for instructions

about the return of his phone after the evidence could be obtained from it. Crocker

indicated he would leave the scene immediately if Beatty would return his iPhone,


        1
          Beatty disputes this account. He claims that he first spoke with Crocker and asked him
to identify himself before taking Crocker’s phone. For purposes of this summary judgment
appeal, however, we accept Crocker’s version of the relevant facts.
        2
        A weigh station was located about one mile north of the crash scene adjacent to the
northbound lanes of Interstate 95.
                                                3
               Case: 17-13526      Date Filed: 04/02/2018     Page: 4 of 11


and he offered to delete the photographs and videos in an attempt to secure its

return. Beatty refused to hand over the phone, and in turn, Crocker refused to

leave. Beatty then arrested Crocker for resisting an officer without violence.

       Crocker filed a lawsuit against Beatty and the Martin County Sheriff in

2016, alleging false arrest and a plethora of violations of his constitutional rights

pursuant to 42 U.S.C. § 1983, including the phone seizure claim. Beatty moved for

summary judgment on the claims raised against him, 3 arguing as to the phone

seizure claim that no Fourth Amendment violation occurred and that, in any event,

he was entitled to qualified immunity. The District Court granted summary

judgment as to all claims except for the phone seizure claim, on which it denied

Beatty’s motion. Beatty filed an interlocutory appeal.

                                                 II.

       When a motion for summary judgment is based on a qualified immunity

defense and a district court denies the motion, the denial constitutes a final

decision from which we have interlocutory jurisdiction under 28 U.S.C. § 1291 for

appeals involving questions of law. Bates v. Harvey, 518 F.3d 1233, 1239 (11th

Cir. 2008). Summary judgment is appropriate if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a).

       3
        The Sheriff separately moved for summary judgment as to claims against him. That
motion was granted in full.
                                             4
              Case: 17-13526     Date Filed: 04/02/2018    Page: 5 of 11


      We resolve qualified immunity claims under a two-step sequence: whether

the facts as reviewed make out a violation of a constitutional right, and if so,

whether the right at issue was clearly established at the time of the defendant’s

alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 815–

16 (2009). Both steps of the sequence are reviewed de novo. See Cottone v.

Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). We address each in turn.

                                          III.

                                          A.

      The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. A seizure of property occurs when there is a

“meaningful interference” with a person’s possessory interest in it. United States

v. Virden, 488 F.3d 1317, 1321 (11th Cir. 2007). Generally, the seizure of personal

property is per se unreasonable when not pursuant to a warrant issued upon

probable cause. Id. Several exceptions, however, exist to this general rule. One is

the exigent circumstances exception.

      The exigent circumstances exception permits warrantless seizures of

property when certain exigencies exist, including the “imminent destruction of

evidence.” Minnesota v. Olson, 495 U.S. 91, 100, 110 S. Ct. 1684, 1690 (1990)

(quoting State v. Olson, 436 N.W.2d 92, 97 (Minn. 1989)). Police officers relying

                                           5
               Case: 17-13526       Date Filed: 04/02/2018      Page: 6 of 11


on this exception must show an “objectively reasonable basis” for deciding that

imminent action was required. United States v. Young, 909 F.2d 442, 446 (11th

Cir. 1990). Our inquiry is whether the facts would have led “a reasonable,

experienced agent to believe that evidence might be destroyed before a warrant

could be secured.” Id. (quoting United States v. Rivera, 825 F.2d 152, 156 (7th

Cir. 1987)).

        Beatty contends that no Fourth Amendment violation occurred here because

he had an objectively reasonable belief that the photographs and videos on

Crocker’s iPhone were evidence of a crime and the destruction of this evidence

was imminent. We assume arguendo it was reasonable for Beatty to consider that

the photographs and videos may be evidence of a crime. 4 Even so, no facts in the

record support the conclusion that a reasonable, experienced agent would have

thought destruction of the evidence was imminent.

       We note first that Crocker was only a bystander to the car accident. Exigent

circumstances sufficient to seize evidence may be found when the evidence is in

the possession of a person it could implicate in a crime or someone close to them.

Cf. United States v. Miravalles, 280 F.3d 1328, 1331 n.4 (11th Cir. 2002) (exigent

circumstances allowed seizure of evidence from defendant’s apartment); United

States v. Mikell, 102 F.3d 470, 476 (11th Cir. 1996) (same); United States v.

       4
        The District Court noted, however, that Beatty made no attempt to ascertain whether
they would potentially be relevant to the investigation of the car accident.
                                              6
               Case: 17-13526       Date Filed: 04/02/2018      Page: 7 of 11


McGregor, 31 F.3d 1067, 1069 (11th Cir. 1994) (exigent circumstances allowed

seizure of evidence from defendant); United States v. Tobin, 923 F.2d 1506, 1511

(11th Cir. 1991) (en banc) (same). But finding that exigent circumstances exist in

order to seize property from a bystander is a different thing entirely. For obvious

reasons, evidence is more likely to be destroyed when it is in the possession of a

person who may be convicted by it. Crocker, however, had no involvement with

the car accident that he had photographed. He was merely a curious passerby.

When Beatty approached Crocker and took his iPhone before speaking, there was

no indication whatsoever that Crocker would have soon deleted the photographs

and videos he had just taken the time to capture himself. We conclude that no

reasonable law enforcement officer would have believed that the evidence on

Crocker’s iPhone was at risk of imminent destruction at the time of the seizure. 5

       Beatty contends that the “nature of cell phones” leads to easily-destroyed

evidence that disappears quickly. This, according to him, is itself sufficient reason

to find exigent circumstances here. Taken to its logical conclusion, his

interpretation would permit police officers to seize now-ubiquitous cell phones

from any person, in any place, at any time, so long as the phone contains



       5
         Beatty argued in the District Court that Crocker’s offer to delete the photographs and
videos when asking for the phone to be returned showed that the evidence was in danger of being
destroyed. But Crocker only made this offer after Beatty had taken the phone. It would be
completely absurd to determine that words Crocker said after his phone had been taken may
serve as a post hoc justification for Beatty to have seized the phone in the first place.
                                              7
              Case: 17-13526     Date Filed: 04/02/2018    Page: 8 of 11


photographs or videos that could serve as evidence of a crime—simply because the

“nature” of the device used to capture that evidence might result in it being lost.

Not so. The Fourth Amendment draws a line well short of this awesome breadth

of government power that no court, to our knowledge, has come close to

recognizing. The Constitution requires Beatty’s argument to fail.

      The exigent circumstances exception does not apply here, nor does any

other. Without an applicable exception to the rule that the warrantless seizure of

personal property is per se unreasonable, we conclude that the District Court did

not err in determining a Fourth Amendment violation occurred. We now turn to

the question of whether Beatty is nonetheless entitled to summary judgment on the

basis of qualified immunity.

                                          B.

      The defense of qualified immunity “completely protects government

officials performing discretionary functions from suit in their individual capacities

unless their conduct violates ‘clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Cottone, 326 F.3d at 1357

(quoting Gonzalez v. Reno, 325 F.3d 1228, 1233 (11th Cir. 2003)). Whether

Beatty was a government official or performing a discretionary function is not

disputed here. The relevant question, then, is whether Beatty’s seizure of




                                           8
               Case: 17-13526     Date Filed: 04/02/2018   Page: 9 of 11


Crocker’s iPhone violated a “clearly established” right. If it did, Beatty is not

entitled to qualified immunity.

      Rights may be clearly established for qualified immunity purposes by one of

three methods: (1) “case law with indistinguishable facts clearly establishing the

constitutional right,” (2) “a broad statement of principle within the Constitution,

statute, or case law that clearly establishes a constitutional right,” or (3) “conduct

so egregious that a constitutional right was clearly violated, even in the total

absence of case law.” Lewis v. City of W. Palm Beach, 561 F.3d 1288, 1291–92

(11th Cir. 2009).

      We focus on the second of these, the broad principle method. Under this, a

plaintiff must show that case law demonstrated the principle with “obvious clarity”

such that every objectively reasonable government official facing the

circumstances would know that his conduct violated federal law at the time he

acted. Jones v. Fransen, 857 F.3d 843, 852 (11th Cir. 2017) (quoting Loftus v.

Clark-Moore, 690 F.3d 1200, 1205 (11th Cir. 2012)). A right may still be clearly

established under this method when the “reasoning” of a prior case, though not the

holding, sends the “same message to reasonable officers in novel factual

situations.” Id. (quoting Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th

Cir. 2005)).




                                           9
             Case: 17-13526     Date Filed: 04/02/2018   Page: 10 of 11


      The right to be free from warrantless seizures of personal property, absent an

applicable exception, was clearly established to the point of obvious clarity in

2012. See, e.g., Virden, 488 F.3d at 1321; see also United States v. Place, 462 U.S.

696, 701, 103 S. Ct. 2637, 2641 (1983) (“In the ordinary case, the Court has

viewed a seizure of personal property as per se unreasonable within the meaning of

the Fourth Amendment unless it is accomplished pursuant to a judicial warrant . . .

.”). The exigent circumstances exception was similarly clearly established at the

time of the Crocker-Beatty confrontation. See Young, 909 F.2d at 446 (“The

exigent circumstance doctrine provides that when probable cause has been

established to believe that evidence will be removed or destroyed before a warrant

can be obtained, a warrantless search and seizure can be justified.”).

      Beatty’s argument, however, is that the application of this exception to the

seizure of cell phones—in particular, Internet-connected smart phones like

Crocker’s iPhone—was not clearly established in 2012. But this argument asks far

too much. The novelty of cutting-edge electronic devices cannot grant police

officers carte blanche to seize them under the guise of qualified immunity. This is

not how our analysis operates. Even in “novel factual situations,” we must deny

qualified immunity when clearly established case law sends the “same message” to

reasonable officers. Jones, 857 F.3d at 852 (quoting Mercado, 407 F.3d at 1159).

Our case law has sent a consistent message, predating 2012, about the warrantless

                                         10
             Case: 17-13526     Date Filed: 04/02/2018   Page: 11 of 11


seizure of personal property and how exigent circumstances may arise. The

technology of the iPhone simply does not change our analysis. To hold otherwise

would deal a devastating blow to the Fourth Amendment in the face of sweeping

technological advancement. These advancements do not create ambiguities in

Fourth Amendment law; the principles remain as always. Because of this, Beatty

is not entitled to qualified immunity.

                                         IV.

      Under these facts (viewed in the light most favorable to Crocker), we

determine that Beatty violated Crocker’s Fourth Amendment rights when he seized

the iPhone. We further determine that these rights were clearly established at the

time of the seizure such that Beatty is not entitled to qualified immunity.

Therefore, Beatty is not entitled to judgment as a matter of law on Crowder’s

phone seizure claim. The District Court did not err in denying Beatty’s summary

judgment motion as to that claim. We affirm.

      AFFIRMED.




                                          11